Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “non-current-conducting housing parts” in the phrase “wherein each intermediate space…between each of the windings and non-current-conducting housing parts is filled with a potting compound as an insulating material” (claim 1) is understood as referring to the “base insulation” 15 provided between the windings of the coils 13.1-13.3 and the stator core 7 as disclosed in ¶[0031] & ¶[0032] and Figs.5-6. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US 5,015,159) in view of Profitt (US 3,210,583). 
Regarding claim 1, Mine teaches a stator (armature) 12 of an electric motor for driving a hermetic compressor,1 wherein the stator comprises: 
a stator core 13, which has bars (poles) directed radially inward arranged evenly distributed about a circumference of the stator core on an inner side of the stator which is substantially cylindrically shaped on an outward side (Fig.8), wherein stator slots (recesses) 13a are formed between the bars respectively adjacent in a circumferential direction, and wherein conducting wires (of coils 15) are respectively wound into coils around the bars, and wherein each intermediate space between individual ones of the conducting wires of windings (coils) 15, [and] between different ones of the coils 15… is filled with a potting compound (first & second resin portions) as an insulating material E & F, wherein the potting compound is axially longer than the stator core 13 (i.e., potting compound/first & second resin portions E & F extend beyond  core 13, as seen in cross-section, Fig.7) and wherein recesses (groove portions) 11 for cooling ducts to cool the stator are formed within the insulating material E (i.e., “[T]he first resin portion E is partially filled in the recesses 13a. The second resin portion F is formed with a plurality of groove portions 11 projecting into the recesses 13a. The second resin portion F is coated on inner and outer circumferential surfaces of the core 13 and an exposed surface of the first resin portion E; c.4:57-66; Fig.8).  

    PNG
    media_image1.png
    366
    419
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    373
    388
    media_image2.png
    Greyscale

	Mine does not teach “a base insulation which is situated between the windings [15] and the stator core [13]” forming “non-current-conducting housing parts”.   
	But, Profitt teaches a dynamo electric machine comprising non-current-conducting housing part in the form of a base insulation (slot liner) 10 situated between windings 24 and the stator core 20, to provide electrical insulation with decreased thickness without sacrifice of insulating properties and strength (c.1:9-47; c.2:3-45; Fig.2).

    PNG
    media_image3.png
    417
    490
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Mine with a non-current-conducting housing part in the form of a base insulation situated between the windings and the stator core since Profitt teaches a base insulation would have provided the motor with electrical insulation with decreased thickness without sacrifice of insulating properties and strength.  
	Regarding claim 2, Mine teaches the insulating material is a resin (c.4:11-22).
	Regarding claim 3, Mine teaches the insulating material is an epoxy resin (c.4:12-13).
	Regarding claim 4, Mine teaches the recesses (groove portions) 11 are formed within the insulating material in the stator slots (recesses) 13a (Fig.8).  
	Regarding claim 5, in Mine one of the recesses (groove portions) 11 is formed in each of the stator slots (recesses) 13a (Fig.8).  
	Regarding claim 6, in Mine the recesses (groove portions) 11 are formed as elongated ducts, a longitudinal side of each of the elongated ducts extends from a first end face of the stator to an oppositely situated second end face of the stator (i.e., the groove portions 11 extend over an axial length of the armature 12; c.4:64-66).  
	Regarding claim 7, the recesses (groove portions) 11 are aligned radially in a cross- section of the stator (Fig.8).

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.   
Applicant argues the added feature of “wherein the potting compound is axially longer than the stator core” (claim 1) is not taught by the references (Response, p.7). But, it is noted that Mine in cross-sectional Fig.7 shows the potting compound comprising an insulating material (first & second resin portions) E & F extending beyond both ends of stator core 13, such that the potting compound is axially longer than the stator core. This is also taught by the Fig.3 embodiment in the sense that the second resin portion F coats the entire surface of the armature 12 (c.4:17-20), including windings 15, and therefore is axially longer than the stator core 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2111.02 (II), the preamble’s recitation of a “hermetic compressor” is not considered a limitation since the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).